Title: Anonymous Republicans in Charleston, South Carolina, to Thomas Jefferson, 16 October 1818
From: Anonymous Republicans in Charleston, South Carolina,Anonymous
To: Jefferson, Thomas


          
            Respected Sir
            Charleston October 16th 1818
          
          Knowing it will give you great pleasure to hear that your old and valued friend Mr Charles Pinckney has after much intreating, complied very reluctantly with the wishes of his Republican friends—to become a Candidate in order to keep a very able and popular Federalist General Huger from Representing Charleston in Congress, we have the pleasure to inform you that after the warmest contest that has ever taken place here he has carried his Election by a great majority—the contest we hope on the part of Mr Pinckney’s friends was conducted with great temper and moderation and has displayed in the course of three months incessant attack so many of the most important Speeches, and acts and political writings in the reign of Federal terror and Such a body of Political Services of Mr Pinckney and particularly to the Republican Party as was irrestable irresistable and notwithstanding we had to contend with the whole force wealth and Influence of the federal party Joined by 200 quids and what is astonishing all the officers of the Federal Government in Charleston except the District Judge who was with us. notwithstanding all this the genuine Republican Party rose in thier Strength chose for thier Candidate against his wishes Mr Charles Pinckney whom they Supposed To be more properly now at the head of the genuine Democratic Party in this State than any other man and whose great talents both as a Speaker and writer whose weight of Character and political Services and above all, his noble and Disinterested political consistency which as you long know has Seperated him entirely from his two violent federal Relations the two General Pinckneys and would make him more liable to Succeed than any other man. the result has justified our opinion—the Republicans rose In thier Strength and we have carried him triumphantly by a great majority much greater than was expected to Represent the City of Charleston and the Surrounding Six Election districts. the first Exporting district, and next to new York by far the most important and richest commercial District In the Union. we know the Government always had great confidence in Mr Pinckney and his Representations to them and we are Sure this recent and high mark of confidence from Such a district as Charleston will If possible Serve to increase it, we enclose Some Papers prepared by the Conducting Conducters of Mr Pinckneys Election For your perusal. you would undoubtedly have heard from himself on the occasion But unfortunately only four Days before the Election his Eldest Daughter the Wife of Colonel Hayne died and has so oerwhelmed him with Sorrow that he is almost turned into Stone with grief, and from that moment has left everything to his friends—his grief is Such as we have not words to express. it happens fortunately that his beloved daughter has left two fine Boys and an infant girl to console her friends and this we hope with his own good Sense and reflection will after nature has had its vent comfort and restore him to his Friends
          we have the honour to be with great attachment and Respect your Republican friends and Admirers
        